FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

AREL PRICE,                             
                          Petitioner,
                 v.
                                             No. 08-71719
STEVEDORING SERVICES OF AMERICA,
INC.; EAGLE PACIFIC INSURANCE                OWCP No.
                                               07-0567
COMPANY; HOMEPORT INSURANCE
CO.; DIRECTOR, OFFICE OF                       ORDER
WORKERS’ COMPENSATION
PROGRAMS,
                      Respondents.
                                        
                      Filed August 1, 2011


                           ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be reheard en banc pursuant to Circuit
Rule 35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.




                             10303